Citation Nr: 0946009	
Decision Date: 12/03/09    Archive Date: 12/08/09

DOCKET NO.  07-09 138	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to compensation under the provisions of 38 
U.S.C.A. § 1151 for additional disability, to include spleen, 
liver and gallbladder damage, as a result of VA treatment.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Bush, Counsel
INTRODUCTION

The Veteran served on active duty from October 1970 to 
October 1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Reno, Nevada that denied entitlement to compensation under 38 
U.S.C.A. § 1151 as a result of VA treatment.  

The Veteran testified at a Travel Board hearing before the 
undersigned Veterans Law Judge in March 2009.  A transcript 
of the hearing is associated with the claims file.  During 
the hearing, the Veteran submitted additional evidence with a 
waiver of initial RO consideration.  See 38 C.F.R. § 20.1304 
(2009).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran contends that VA furnished negligent medical 
treatment which caused damage to his spleen, liver and 
gallbladder.  Specifically, he argues that between 1998 and 
2004, physicians at the Long Beach VA Medical Center (VAMC) 
negligently prescribed Tylenol with codeine and ibuprofen 
which aggravated his pre-existing liver condition.  He 
contends that he was not instructed by VA that these 
medications caused liver damage prior to March 2004.

To date, the Veteran has not appeared for a VA examination in 
conjunction with this claim.  The Veteran has submitted an 
opinion of H.K., M.D., which states that "it is my opinion 
that these medications have caused deterioration of [the 
Veteran]'s liver function."  However, Dr. H.K. failed to 
address whether such deterioration is related to VA medical 
treatment.  Accordingly, a VA examination and medical opinion 
is warranted.  See Charles v. Principi, 16 Vet. App. 370 
(2002); see also 38 C.F.R. § 3.159(c)(4) (2009) (a medical 
examination or opinion is necessary if the information and 
evidence of record does not contain sufficient competent 
medical evidence to decide the claim).

Additionally, that Board notes that in August 2005 the 
Veteran filed an administrative tort claim regarding 
medication errors and resultant spleen, liver and gallbladder 
damage.  An August 2005 letter from the VA Office of Regional 
Counsel in Los Angeles, California, indicates that the 
Veteran's claim had been received and notes that a 
determination should be reached within six months.  There is 
no further evidence from this tort claim currently of record.  
Accordingly, the RO should attempt to obtain information 
concerning the disposition of that claim along with any 
underlying medical records and opinions.

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the VA 
General Counsel and obtain all records 
pertaining to the Veteran's August 
2005 claim pursuant to the Federal 
Tort Claims Act.

2.  The RO should then schedule the 
Veteran for an examination by an 
appropriate examiner, who has not 
previously been involved in the 
Veteran's care or in giving an opinion 
on his claim.  The claims file with 
associated treatment records and this 
remand must be made available to, and 
be reviewed by, the examiner in 
connection with the examination, and 
he/she should so indicate in the 
report.  All necessary studies and/or 
tests for an accurate assessment 
should be conducted.

After a thorough review of the claims 
file and the clinical findings of the 
examination, the examiner should offer 
an opinion as to (1) whether it is as 
likely as not (50 percent or more 
probability) that any current disorder 
of the spleen, liver and gallbladder 
is the result of VA medical treatment, 
in particular the prescription of 
Tylenol with codeine and ibuprofen, 
(2) whether any such current disorder 
was a "necessary consequence" of VA 
medical treatment, and (3) whether any 
such current disorder is due to the 
natural progression of a disease or 
injury that occurred prior to the 
prescription of Tylenol with codeine 
and ibuprofen.  

If additional disability is 
identified, the examiner should opine 
as to whether any such disability was 
caused by VA medical treatment; and if 
so: (1) was such disability caused by 
carelessness, negligence, error in 
judgment, or similar instance of fault 
on the part of VA in furnishing care 
to the Veteran or (2) was such 
disability the result of an event 
which was not reasonably foreseeable.  

A rationale for all opinions expressed 
should be provided.  In rendering the 
requested opinions, the examiner 
should specifically consider and 
address the significance, if any, of 
Dr. H.K.'s November 2006 opinion.

The examiner should set forth all 
examination findings, along with the 
complete rationale for the conclusions 
reached, in a printed (typewritten) 
report.

3.  After completion of the above 
development, the Veteran's claim 
should be readjudicated.  If the 
determination remains adverse to the 
Veteran, he should be furnished with a 
supplemental statement of the case and 
given an opportunity to respond.
Then, if indicated, this case should be returned to the 
Board for the purpose of further appellate disposition.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009)



_________________________________________________
N. R. ROBIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


